Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (“Information Technology – High Efficiency Coding and Media Delivery in Heterogenous Environments – Part 12: Image File Format – Amendment 3: Support for VVC, EVC, Slideshows and Other Improvements,” ISO/IEC 23008-12:2017(E) Amendment 3, ISO/IEC JTC1/SC 29/WG 11, 2020. N19460 (July 24, 2020) and U.S. Patent Publication No. 2021/0392361, as combined) teaches processing image data by performing a conversion between a visual media file and a bitstream, wherein the visual media file comprises image items each comprising a sequence of one or more pictures according to a media file format, wherein the bitstream includes access units each consisting of one or more pictures each belonging to a layer according to a video coding format, and wherein the media file format specifies that image items comprising pictures originated from the bitstream are allowed to be associated with different instances of a property descriptor that indicates high-level characteristics of the bitstream. Such prior art does not disclose, however, that in response to a record of operating points being included in a property descriptor of the operating points that indicates high-level characteristics of the bitstream at least one of a value of a first syntax element in the record or a value of a second syntax element in the record is constrained to be a predetermined value, wherein the first syntax element specifies a maximum temporal identification associated with an i-th profile tier level syntax structure, i being in a range of 0 to (a number of profile tier levels – 1), and wherein the second syntax element specifies a maximum temporal identification associated with the record of the operating points.
Specifically, none of the cited prior art discloses:
…
wherein the media file format further specifies that, in response to a record of operating points being included in the property descriptor of the operating points that indicates the high-level characteristics of the bitstream, at least one of a value of a first syntax element in the record or a value of a second syntax element in the record is constrained to be a predetermined value, and

wherein the first syntax element specifies a maximum temporal identification associated with an i-th profile tier level syntax structure, i being in a range of 0 to (a number of profile tier levels - 1), and wherein the second syntax element specifies a maximum temporal identification associated with the record of the operating points.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-3, 6-12, 15-18, 20-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481